Day, J.
I. No question is made upon the instructions. The sole question affecting the merits of the controversy is the sufficiency of the evidence to sustain the verdict. *
The evidence is very conflicting. It clearly presents a case in which the verdict of the jury must he final as to the facts involved. The claim of neither party has anything in it to commend it to favorable consideration. Upon each side is presented a stale claim, which probably would never have been made, had it not been for the ill-feeling which grew up between the parties.
No good purpose would he subserved by a review of the testimony.
II. Plaintiff complains of the action of the court in assessing to him one-third of the costs. Section 2933 of the Code provides that when a party fails as to part of his demand, the court may make an equitable apportionment of costs. The question of costs rests very largely in the sound discretion of the trial court. The plaintiff’s account in this case embraced three’ distinct charges for hoard, and four distinct charges for doctors’ hills, the whole account covering two years, and amounting to $249.00. The plaintiff recovered $5.00. We think there was no abuse of discretion in requiring him to pay part of the costs accrued. See Hatch v. Judd, 29 Iowa, 95.
Affirmed.